t c memo united_states tax_court s byrne doyle and barbara s doyle petitioners v commissioner of internal revenue respondent docket no filed date mark clement for petitioners donna p leone for respondent memorandum opinion tannenwald judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax an addition_to_tax of dollar_figure under sec_6653 an addition_to_tax under unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sec_6653 equal to percent of the interest due on the deficiency an addition_to_tax of dollar_figure under sec_6659 and increased interest under sec_6621 after concessions by petitioners the issue for decision is whether the period for assessment under section was validly extended by the general_partner of the partnership of which petitioner s byrne doyle was a limited_partner background this case was submitted fully stipulated under rule the stipulation of facts is incorporated herein by this reference and found accordingly we set forth below only those facts pertinent to our decision for general background see our opinion in brown v commissioner tcmemo_1992_379 affd without published opinion sub nom konenkamp v commissioner 14_f3d_47 3d cir where issues for previous years involving petitioners and the tax aspects of the partnership were discussed at the time of the filing of the petition petitioners resided in western pennsylvania petitioners filed a joint federal_income_tax return the partnership was organized under the laws of the commonwealth of pennsylvania to engage in racing and breeding standardbred horses including shane t hanover a standardbred race horse shane petitioner s byrne doyle was a limited_partner of the partnership doyle's capital_contribution to the partnership was dollar_figure the partnership consisted of limited partners and general_partner the total capital_contribution by all partners to the partnership amounted to dollar_figure originally thomas r jonell was the general_partner of the partnership each of the limited partners signed special powers of attorney in favor of mr jonell mr doyle signed his on date the power_of_attorney authorized mr jonell to execute the certificate of limited_partnership on behalf of mr doyle which would make him a limited_partner as well as to execute the agreement of limited_partnership the partnership_agreement on his behalf mr jonell signed the pennsylvania partnership certificate a copy of the partnership_agreement which was proposed to govern the partnership was attached to the private_placement memorandum for the partnership it gave the following powers to the general_partner rights and powers of general_partner except as expressly provided herein the general_partner shall have the exclusive right to manage the business of the partnership and is hereby authorized to take any_action of any kind and to do anything and everything he deems necessary in connection therewith emphasis added the general partner's authority was limited only with respect to certain major actions such as disposing of substantially_all of the partnership's assets and borrowing other than in the ordinary course of business paragraph of the partnership_agreement set forth the procedure for the withdrawal of the general_partner during daniel j farley was not a partner and had no profit interest in the partnership during he acquired a 64-percent profit interest in the partnership and at the end of had the largest profit interest in the partnership during mr farley acquired an additional 88-percent profit interest by purchasing the interests of other partners including the 2-percent interest held by mr jonell on date mr jonell resigned as general_partner he indicated in his letter tendering his resignation that he was resigning pursuant to sec_9_2 of the partnership_agreement mr jonell informed respondent that he had resigned as general_partner sometime after his resignation mr jonell proposed mr farley as the new general_partner mr farley served as the interim general_partner after mr jonell's resignation in date the limited partners signed consents authorizing mr farley to remain as interim general_partner mr doyle signed his consent on date mr farley kept whatever partnership records existed and communicated with the limited partners the united_states trotting association usta is the sole registry of standardbred horses in the united_states and is a national body responsible for the registration of horses and keeping of registration records on date ownership of shane was transferred to the danish breeder's group of copenhagen denmark danish breeder's in the records of the usta an unsigned copy of the partnership_agreement attached to the private_placement memorandum was submitted in date to the usta in order to show the source of authority to sell shane to danish breeder's procedural background the partnership filed returns on a calendar_year basis and filed its return timely on date in respondent was conducting an audit of the partnership's tax_year at all times mr farley handled the audit with revenue_agent james schrmack on or about date mr schrmack and mr farley met to go over the audit during this meeting mr schrmack advised mr farley that a notice of the beginning of examination for had to be sent out to the partnership and that a tax_matters_partner tmp had to be named for the partnership because it was probable that the period of limitations would have to be extended mr schrmack needed someone with whom he could conduct the examination and someone who could sign a consent to extend the period of limitations mr schrmack advised mr farley that in the event a tmp was not named mr schrmack would have to get mr jonell to sign such a consent absent a valid extension the expiration date for the period of limitations on the partnership's return for the tax_year was date during the date meeting mr farley advised mr schrmack that mr jonell had resigned as general_partner in and wanted no further involvement with the partnership and that he mr farley was the general_partner and would be the only logical choice as tmp for the partnership because he was the only person sufficiently knowledgeable of the partnership mr farley and mr schrmack met again on date in a letter to mr schrmack mailed subsequent to this meeting mr farley represented to mr schrmack that he mr farley was impowered sic as the tax_matters_person for the partnership on date mr farley executed a form 872-o special consent to extend the time to assess tax attributable to items of a partnership with respect to the partnership's tax_year the consent mr farley signed the form on the line calling for the signature of the tmp the form was executed on behalf of respondent on date respondent did not mail a form 872-n to terminate the form 872-o special consent to the partnership nor did respondent receive a form 872-n from the partnership no document was filed with respondent designating mr farley as the tmp for the partnership for the partnership did not designate a tmp on its return for respondent did not designate mr farley as tmp respondent made no determination that it was impractical to use the general_partner with the largest profit interest whose name appears first in the alphabet as tmp for nor did respondent make a selection of a tmp for the partnership for after determining that it was impractical to use the general_partner with the largest profits interest whose name appears first in the alphabet on date respondent sent a 60-day letter to mr farley with respect to the partnership mr farley filed as authorized representative for the partnership a written protest in response to the 60-day letter on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the partnership for the years and the fpaa the fpaa was not addressed to a specific individual but rather was a generic fpaa issued to the tmp for the partnership at the address on the partnership's return respondent did not allege in the fpaa that any proposed_adjustment to the partnership's return was due to a false return fraud or a gross omission_from_income the partnership richard e doyle and nancy b doyle and petitioners as partners other than the tmp timely filed a petition_for_readjustment of partnership items set forth in the fpaa on date the petition which was docketed richard and nancy doyle are mr doyle's brother and sister-in-law brown v commissioner tcmemo_1992_379 affd without published opinion sub nom konenkamp v commissioner 14_f3d_47 3d cir by this court under number on date petitioners filed a petition in the u s bankruptcy court for the western district of pennsylvania on date the partnership proceeding under tax_court docket no was still pending the filing of the petition in bankruptcy converted petitioners' partnership items to nonpartnership_items under sec_6231 and c and sec_301 c - 7t a temporary proced admin regs fed reg date on date petitioners received a bankruptcy discharge under chapter the discharge lifted the automatic_stay under u s c sec_362 and c c and allowed this court to enter an order on date dismissing the case at docket no as moot because due to the effect of the bankruptcy of petitioners and another partner and settlements of other partners there were no partnership items to be readjusted on date respondent issued a notice_of_deficiency to petitioners in connection with their interest in the partnership the notice petitioners did not file a petition with this court in response to the notice on date respondent rescinded the notice with petitioners' consent under sec_6212 on date respondent issued to petitioners the notice_of_deficiency the notice which is the basis for this case discussion the partnership is governed by the tefra partnership provisions found in sec_6221 through under section a respondent ha sec_3 years from the date of the filing of partnership return or the due_date for filing such return without regard to extensions in which to assess the tax attributable to a partnership_item or affected_item for any person with respect to a given taxable_year under section d if respondent issues an fpaa within years the period of limitations of section a is suspended for the period during which a partnership-level action may be brought until the decision of the court in such action if brought becomes final and for year thereafter if by reason of an event described in sec_6231 a partnership_item becomes a nonpartnership item during the period otherwise allowed for assessment under section the period for assessment end sec_1 year after the date upon which the item becomes a nonpartnership item sec f the fpaa wa sec_3 enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 the provisions are effective for partnership tax years beginning after date issued on date a partnership-level action was brought on date petitioners filed a bankruptcy petition on date which had the effect of converting the partnership items into nonpartnership_items as to petitioners as of that date secs f b d and c sec_301_6231_c_-7t a temporary proced admin regs fed reg date the notice was issued on date less than year after the date upon which the partnership items became nonpartnership_items that notice was rescinded with petitioners' consent and the notice was issued both on date thus if the original fpaa was timely it would have operated to suspend the section a period of limitations which would have remained suspended until year after the partnership items involved in this case became nonpartnership_items due to petitioners' bankruptcy because the original notice_of_deficiency was issued within year of the date upon which the the partnership items became nonpartnership_items it would also have been timely however the fpaa was not issued until after the expiration date of the 3-year statutory period generally applicable to an assessment with regard to the partnership's tax_year date and both notices of sec_6212 provides that a notice_of_deficiency that is later rescinded operates to suspend any period of limitations while it is still outstanding here this presents no limit deficiency were issued more than years from the date of the original return thus respondent's action would be time- barred absent some exception to the general_rule an exception is embodied in section b b which provides that the 3-year period may be extended with respect to all partners by an agreement entered into by the secretary and the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement before the expiration of such period emphasis added the parties agree that there was no tmp for and thus a consent could only have been executed by the person authorized by the partnership in writing petitioners contend that the consent signed by the general_partner mr farley was ineffective to extend the 3-year period because mr farley was not authorized by the partnership in writing to execute such a consent therefore according to petitioners the fpaa was untimely and the subsequent notice_of_deficiency was consequently also untimely respondent contends that both the fpaa and the notice were timely according to respondent mr farley was authorized by the partnership in writing to consent to extend the period in which respondent could issue an fpaa either by the authority granted to him in the partnership_agreement or by state partnership law alone respondent further contends that even if mr farley was not so authorized petitioners should be equitably estopped from denying that mr farley executed a valid consent petitioners concede that if the consent was validly executed then the period of assessment was open under section b when the fpaa was issued the date notice_of_deficiency was timely and in light of the decision in brown v commissioner tcmemo_1992_379 in which petitioners were parties the substantive determinations set forth therein are correct therefore the only issue for decision is whether the consent executed by mr farley was valid by virtue of mr farley's having been authorized in writing by the partnership under section b b to extend the period of limitations there are two potential sources of the authority6 of mr farley the partnership_agreement itself and pennsylvania partnership law in this context petitioners' arguments as to mr farley's eligibility for tmp status are irrelevant if he was authorized in writing he need not even be a partner let alone the tmp 95_tc_227 we need not concern ourselves with the regulations governing agreements to extend the 3-year period of limitations contained in sec_301_6229_b_-1 proposed proced admin regs fed reg date and sec_301 b - 1t temporary proced admin regs fed reg date the temporary regulations which were adopted after the date upon which mr farley signed the consent do not however invalidate prior authorization granted by the partnership 95_tc_227 the only partnership_agreement in the record herein is a copy of such an agreement attached to the private_placement offering which was obviously a proposed agreement and therefore contained no indication that it had been signed that agreement authorized a general_partner to take any_action of any kind and to do anything and everything he deems necessary in connection with the management of the business of the partnership petitioners contend that only an executed partnership_agreement could grant mr farley the necessary authority and that aside from any question as to the scope of the above authorizing language it cannot provide the necessary foundation for mr farley's action initially we think it important to emphasize that the expiration of the period of limitations on an assessment is an affirmative defense rule sec_39 sec_142 petitioners have made a prima facie case that the fpaa was issued after the 3-year statutory period thereby shifting the burden of going forward to respondent respondent has come forward with evidence that the statutory period was extended by the consent if that consent was valid on its face the burden of going forward shifts back to petitioners to show that the extension was invalid see 85_tc_535 the underlying burden_of_proof however never shifts from petitioners rule a 290_us_111 see discussion in 95_tc_227 a consent is valid on its face if it includes the name of the taxpayer the signature of the taxpayer or a person authorized to sign on the taxpayer's behalf the taxable_year as to which the period is to be extended and was signed on a date prior to the expiration of the limitations_period lefebvre v commissioner tcmemo_1984_202 affd 758_f2d_1340 9th cir a consent signed by a person who has represented the taxpayer before respondent as mr farley did on several occasions prior to the signing of the consent whether signed on the line for authorized representative or in this case for tax_matters_partner is valid on its face 101_tc_474 97_tc_287 amesbury apartments ltd v commissioner supra under the circumstances herein we reject petitioners' contention that respondent had a duty to look beyond the consent to ascertain whether mr farley was indeed the tmp or otherwise authorized to act for the partnership petitioners also argue that the consent was not valid on its face because mr farley did not attach a copy of the written authorization from the partnership to the consent form in this connection we note that mr farley signed as tmp and that the consent form did not require the attachment of a copy of the written authorization under such circumstances moreover the determination of whether a person was authorized to extend the period of limitations does not turn on the existence of a technical defect in the filling out of the form such as a failure to attach a copy of this authorization 47_f3d_342 9th cir and cases cited thereat especially cambridge research development group v commissioner supra pincite non-tmp who signed as tmp gave valid consent though the issue of the failure to attach a copy of the written authorization was never raised affg tcmemo_1992_562 bugaboo timber co v commissioner supra pincite 85_tc_839 and cases cited thereat petitioners now have the burden of going forward with evidence to show that the extension was invalid in order to sustain their burden_of_proof here that task translates into a need to show that the particular agreement in the record was not executed and that mr doyle did not intend to be bound by that agreement in becoming a partner petitioners attempt to sustain their position that there was no executed partnership_agreement simply by pointing to the failure of efforts to find such a copy and the failure to supply a signed copy to the usta see supra pp but such a failure standing alone is not sufficient evidence to sustain petitioners' contention we think it was incumbent on petitioners to offer either evidence that might affirmatively establish that the partnership_agreement in the form attached to the private_placement memorandum was not executed for example by way of testimony of mr jonell or some explanation of their failure to provide such evidence 6_tc_1158 affd 162_f2d_513 10th cir the fact that this case was submitted fully stipulated does not relieve petitioners of the usual requirements relating to carrying their burden_of_proof rule b 95_tc_82 affd 943_f2d_22 8th cir we think the absence of any such evidence is critical in light of the facts that mr doyle signed the power_of_attorney for general_partner mr jonell to execute the certificate of limited_partnership and the partnership_agreement and that mr jonell then actually signed the partnership certificate which made mr doyle a limited_partner we think that petitioners should have produced some affirmative evidence to show that mr we note here that under pennsylvania law whether petitioners in fact ever received an executed copy of the agreement is irrelevant so long as the parties intend to be bound by the contract the failure of one party to receive an executed copy of the agreement will not prevent it from becoming operative daniel adams associates v rimbach publishing inc a 2d pa super ct jonell did not carry out the other part of his authority under the power_of_attorney by executing the partnership_agreement on behalf of mr doyle additionally we note that mr doyle later consented in a signed writing that mr farley act as general_partner after mr jonell had resigned this would indicate that some agreement in respect of the operations of the partnership existed and that absent any contrary evidence the agreement attached to the private_placement memorandum represented that understanding furthermore petitioners have not offered any evidence to indicate that there is a different agreement from the one in the record which governs the partnership of which mr doyle was a member nor that the partnership_agreement in the record pertains to a different partnership petitioners concede that mr doyle was a partner and it is established that the partners involved invested dollar_figure in the partnership under these circumstances we think it highly unlikely that there was not an executed partnership_agreement however we find it unnecessary to find as a fact that the partnership_agreement attached to the private_placement memorandum was executed we simply hold that petitioners have failed to carry their burden_of_proof that it was not executed in this context and having in mind the difference in the location of the burden_of_proof in this case as contrasted with the pennsylvania cases cited by petitioners we have no need to deal with petitioners' assertion that they should prevail because an agreement is unenforceable under pennsylvania law against a party who has not signed it similarly we have no need then to address petitioners' argument that the alleged failure to sign the writing represents a mutual mistake under 378_f2d_771 3d cir remanding 44_tc_549 the court_of_appeals to which an appeal herein would lie we note merely that danielson stands for the proposition that a party seeking to vary the terms of a contract must show that the contract should not be recognized due to some conduct that invalidated the meeting of the minds necessary for assent to the terms of the agreement in the nature of fraud duress undue influence or mutual mistake id 106_tc_237 petitioners have offered no evidence that mr doyle's relationship to the partnership was somehow tainted and thus invalid danielson simply has no application herein having held that petitioners have failed to carry their burden of proving that the partnership_agreement was not executed we are left with the question whether the authority granted to the general_partner in the agreement see supra p is sufficiently broad to include the signing of the consent by mr farley we think that by its terms it was sufficiently broad since it is clear that the execution of consent does not fall within the scope of the provisions which limited such authority in respect of a major partnership action see supra p thus we do not have the situation which existed in 60_f3d_207 5th cir revg tcmemo_1994_38 where there was no broad grant of authority to any individual general_partner in the partnership_agreement and the agreement contained considerably broader restrictions on the actions of an individual general_partner than exist herein in 97_tc_287 we held that the authority granted in a partnership_agreement to a general_partner to take any_action or do anything in furtherance of the partnership business quoting partnership_agreement was enough to satisfy the requirements of section b b to authorize that general_partner in writing to execute a consent to extend the section a period of limitations as long as extending such a period of assessment was within the scope of partnership business under state law see bugaboo timber co v commissioner t c pincite we also held that a high level of specificity for authorizations made before the effective date of the regulations is not required--a broad grant of authority will suffice for the purposes of the statute cambridge research development group v commissioner supra pincite see bugaboo timber co v commissioner supra in this case the authorizing language in the partnership_agreement is almost identical to that in cambridge research development group granting the general_partner the power to take any_action of any kind and to do anything and everything he deems necessary in connection with the partnership business thus if such a grant of power is not otherwise restricted under pennsylvania law then the partnership_agreement in this case would qualify as a writing under section b b we have been unable to find a pennsylvania case on point we thus decide the issue as if we were sitting as the highest court of that state 387_us_456 in enacting the tefra provisions congress clearly intended activities involved in a unified partnership- level tax proceeding to be partnership business cambridge research development group v commissioner supra pincite the power to extend the section a period of limitations has been found to be within the scope of partnership business under the uniform_partnership_act upa and the uniform_limited_partnership_act ulpa as enacted by the states of alabama ala code secs 10-9a-62 michie 95_tc_227 see discussion in 97_tc_287 california colorado connecticut and louisianadollar_figure in this case the relevant state law in force at the time of the signing of the consent was also the upa and ulpa as enacted by the commonwealth of pennsylvaniadollar_figure the upa statutes discussed above are all substantially identical to each other and to the upa act u l a section the ulpa statutes discussed above are all substantially identical to each other and to the revised ulpa u l a sec_403 given the similarity of the statutes involved we conclude that under pennsylvania law the power to extend the section a period of limitations is within the scope of partnership business and the partnership cal corp code sec west iowa investors baker v commissioner tcmemo_1992_490 iowa investors baker does not discuss cal corp code sec west regarding the rights of general partners in a limited_partnership colo rev stat secs georgetown petroleum-edith forrest v commissioner tcmemo_1994_13 conn gen stat ann secs west supp 97_tc_287 la civ code ann art west medical business facilities ltd v commissioner tcmemo_1994_38 while not part of the upa article designed to bring louisiana law into conformity with that of states which have adopted the upa revd on other grounds 60_f3d_207 5th cir pa cons stat ann sec west derived from pa cons stat sec west and pa cons stat ann sec west reenacting pa cons stat sec west agreement in this case qualifies as a writing under section b b dollar_figure in sum we hold that mr farley as the general_partner was authorized by the partnership in writing within the meaning of section b b to execute a consent to extend the section a period of limitations and consequently that the consent executed by mr farley was valid and the notice was timely based on this holding we need not and do not reach respondent's other arguments based on the operation of pennsylvania partnership law alone or equitable_estoppel accordingly decision will be entered for respondent petitioners argue that because the form_2848 granting mr farley power_of_attorney to represent the partnership was never filed mr farley had no authority to sign the consent but a general_partner needs no power_of_attorney to act on behalf of the partnership pa cons stat ann secs west see 97_tc_287 where we expressly left that question open see also 60_f3d_207 5th cir holding that a statute is not a sufficient written authorization revg tcmemo_1994_38
